DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov 06, 2020 has been entered.

Response to Amendment
Claims 1, 3-22, 24-39, 41-44 and 46-50 are pending in this application. Claims 1, 22, 37-39, 44 and 49-50  have been amended, claims 2, 23, 40 and 45 have been canceled.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 22, 37-39, 44 and 49-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 8-9, 14-15, 17, 22, 24, 28-29, 33, 37-39, 41, 44, 46 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (US 20180084546 A1, Priority Date: 09012017) in view of Tsai et al (US20180124724A1, Priority Date: Oct 30, 2017).

Regarding claim 1 (Currently Amended), Guo’546 discloses a method for wireless communication at a first wireless node (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240) , 
2comprising:  
3receiving, from a second wireless node(see, Fig.1,  base station, paragraph 0045, 0048), a timing advance (TA) command for a 4beam timing advance group (TAG)  (see, UE receives timing advance command for the indicated beam TAG from base station, paragraph 0077, 0088, 0091, 0228, 0230, 0233) comprising a set of beams, the set of beams used for 5communications between the first wireless node and at least one of the second wireless node 6or a third wireless node (see, beamforming to communicate between base station and UE, and TA value maintained for group of network beams or different network beams, paragraph 0045, 0047-0048, 0228, 0230. Note: first wireless node corresponding to UE and  second wireless node corresponding to base station);  
identifying a beam TAG (see, UL beams with same timing advance using the same timing reference are grouped in a TAG, UE using configuration configured by RRC to address beam to the corresponding TAG, paragraph 0079, 0081, 0230);
8determining a TA value for the beam TAG based at least in part on the TA 9command (see, UE determines specific timing advance value according to Field in timing advance command controlling the amount of timing adjustment for the beam TAG, paragraph 0005, 0116, 0124, 0228 and 0230); and  
10adjusting a communication timing for one or more of the set of beams based at 11least in part on the identified timing reference value and the determined TA value (Note:  UE adjusts uplink transmission timing for TAG based on received timing advance command using specified timing reference, paragraph 0079, 0124).
Guo’546 discloses all the claim limitations but fails to explicitly teach: 7 
receiving, from a second wireless node, a timing advance (TA) command for a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node, wherein each BPL includes a transmit beam of the first wireless node and a receive beam of the second wireless node or the third wireless node; 
identifying a common timing reference value for the beam TAG; 
and adjusting a communication timing for one or more of the set of beams based at least in part on the identified common timing reference value and the determined TA value.

However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses:
receiving, from a second wireless node (see, TRP or gNB, par 0285-0294), a timing advance (TA) command for a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node (see, UE receives timing advance command from TRP or gNB indicates amount of the time alignment for a timing advance group (TAG) identified by TA index associated with beam pair link(s) of a cell, beam pair link including beams associated with UE, par 0121, 0285-0294), wherein each BPL includes a transmit beam of the first wireless node (see, UE, par 0294) and a receive beam of the second wireless node (see, TRP or gNB, par 0285-0294) or the third wireless node (see, UL beam pair link includes a UE Tx beam and a gNB Rx beam between UE and gNB, par 0294); 
see, TA value corresponding to the TAG identified by TA index is the common timing reference value for the beams and beam pair links of a cell, par 0285-0293) for the beam TAG (see, UE detects qualified beams or DL beam pair links by measuring the DL reference beams and reports the qualified beam(s) or DL beam pair link(s) associated with DL reference beam to gNB,  gNB associate a beam or a beam pair link with a TAG identified by TA index and notifies UE after UE report the qualified beams or beam pair links associated with DL reference beam, then UE knows which TA value to apply to beam pair link(s), par 0285-0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell as TAG, par 0285). 
and adjusting a communication timing for one or more of the set of beams based at least in part on the identified common timing reference value and the determined TA value (see, UE applies the timing advance to adjust timing of UL transmission belong to TAG associated with the timing advance after UE receives timing advance command from TRP or gNB indicates amount of the time alignment for a timing advance group (TAG) identified by TA index associated with beam pair link(s) of a cell, par 0121, 0294-0298. Noted, gNB associate a beam or a beam pair link with a TA index and thus common timing reference value corresponding to the timing of the beam/beam pair link, par 0294). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Tsai’724 into that of Guo’546. The motivation would have been to determine TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell (par 0272-0273).

Regarding claim 3 (Original), Guo’546 modified by Lee’439 discloses the method of claim 1 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240) 
, wherein determining the TA value for the 2beam TAG (see, UE determines timing advance value for the beam TAG, paragraph 0005, 0124)comprises:  3determining the TA value for the beam TAG based at least in part on the 4identified timing reference value and a common TA value for the set of beams 5received in the TA command (Note, UE determines TA value for the beam TAG based on field in TA command to control the amount of timing adjustment using specific timing reference depending on it’s pTAG or sTAG, paragraph 0079, 0116, 0118, 0124).
Guo’546 discloses all the claim limitations but fails to explicitly teach: 7identifying a common timing reference value as timing reference value for the beam group. 
However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses:
identifying a common timing reference value (see, TA value corresponding to the TAG identified by TA index is the common timing reference value for the beams and beam pair links of a cell, par 0285-0293) as timing reference value for the beam group (see, UE detects qualified beams or DL beam pair links by measuring the DL reference beams and reports the qualified beam(s) or DL beam pair link(s) associated with DL reference beam to gNB,  gNB associate a beam or a beam pair link with a TAG identified by TA index and notifies UE after UE report the qualified beams or beam pair links associated with DL reference beam, then UE knows which TA value to apply to beam pair link(s), par 0285-0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell as TAG, par 0285); 
par 0272-0273).

Regarding claim 8 (Original), Guo’546 discloses the method of claim 1 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240), 
,,identifying the timing 2reference value (see, UE uses PCell in MCG and PSCell in SCG for pTAG, uses any of the activated SCells of sTAG as a timing reference cell, paragraph 0079). 
Guo’546 discloses all the claim limitations but fails to explicitly teach:  identifying the common timing 2reference value for the set of beams is based at least in part on one of a single beam of the set 3of beams, or multiple beams of the set of beams.
However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses:
identifying the common timing 2reference value for the set of beams is based at least in part on one of a single beam of the set 3of beams, or multiple beams of the set of beams (see, UE detects qualified beam (s) or DL beam pair link (s) by measuring the DL reference beams and reporting to gNB, gNB associate a beam or a beam pair link with a TA index which map to TRP(s) of a cell and notifies UE, then UE knows which TA value to apply to beam pair link(s), par 0285, 0294. Noted, mapping of a TA index to TRP(s), timing advance, serving beam(s), non-serving beam(s), and/or beam pair link(s) could be configured by RRC, par 0285-0294. Noted further, gNB associate a beam or a beam pair link with a TA index and thus common timing reference value corresponding to the timing of the beam/beam pair link associated with DL reference signal, par 0285, 0294).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Tsai’724 into that of Guo’546. The motivation would have been to determine TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell (par 0272-0273).

Regarding claim 9 (Original), Guo’546 discloses the method of claim 1 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240), 
,,identifying the timing 2reference value (see, UE uses PCell in MCG and PSCell in SCG for pTAG, uses any of the activated SCells of sTAG as a timing reference cell, paragraph 0079). 
Guo’546 discloses all the claim limitations but fails to explicitly teach:  
wherein identifying the common timing reference value comprises: identifying a beam of the set of beams as a reference beam; and identifying the common reference timing value based at least in part on the identified reference beam.

However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses:
wherein identifying the common timing reference value comprises: identifying a beam of the set of beams as a reference beam (Note, UE detects qualified beams or DL beam pair links by measuring the DL reference beams and reports the qualified beam(s) or DL beam pair link(s) associated with DL reference beam to gNB, par 0285, 0294. Noted, the DL reference beam (could be a synchronization signal) corresponding to the reference beam, par 0285); and identifying the common reference timing value based at least in part on the identified reference beam (see, gNB associate a beam or a beam pair link with a TA index and notifies UE after UE report the qualified beams or beam pair links associated with DL reference beam, then UE knows which TA value to apply to beam pair link(s), par 0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell, par 0285).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Tsai’724 into that of Guo’546. The motivation would have been to determine TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell (par 0272-0273).

Regarding claim 14 (Original), Guo’546 discloses the method of claim 1 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240)
,  further comprising:  2determining that a timing alignment timer has expired based at least in part on 3identifying that a second TA command has not been received during a predetermined 4duration (see, timers restarted whenever a new timing advance is given by the eNB for the corresponding TAG and timers configured with different values, paragraph 0084. Note: configured values of the timers specifies predetermined 4duration), the timing alignment timer corresponding to a beam of the set of beams, or the 5beam TAG, or a combination thereof (see, timer specific to the beam TAG, paragraph 0081, 0230).

Regarding claim 15 (Original), Guo’546 discloses the method of claim 1 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240)
,  further comprising:  2identifying one or more TA constraints on the TA command, wherein the 3adjusting the communication timing is based at least in part on the constraints (see, Timing Advance Command including TAG Identity of the addressed TAG and index value T.sub.A (0, 1, 2 . . . 63) used to control the amount of timing adjustment, paragraph 0115-0116).
Regarding claim 17 (Original), Guo’546 modified by Lee’439 discloses the method of claim 15 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240)
,  wherein a first set of TA constraints applies to 2the set of beams of the beam TAG, and a second set of TA constraints applies to beams of a 3second beam TAG (see, Timing Advance Command including field of TAG Identity of the addressed TAG, paragraph 0115-0116. Note: TAG specifies other fields is the constraint for this defined TAG).



Regarding claim 22 (Currently Amended), Guo’546 discloses a method for wireless communication at a first wireless node (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240) , 
2comprising: 
3identifying a beam timing advance group (TAG) (Note, UL beams with same timing advance using the same timing reference are grouped in a TAG, eNB maintains timing advance and send UE the configuration of TAG mapping, paragraph 0079, 0081, 0230) comprising a set of beams associated with the first wireless node, 4the set of beams used for communications between a second wireless node and at least one of 5the first wireless node or a third wireless node (see, beamforming to communicate between base station and UE using set of beams, paragraph 0045, 0047-0048, 0079, 0228. Note: first wireless node corresponding to Base station and  second wireless node corresponding to UE);  
8transmitting a timing advance (TA) command for the beam TAG based at least 9in part on the timing reference value (see, transmitting timing advance command for the indicated beam TAG using same timing reference for the beam TAG, paragraph 0079, 0088, 0091, 0228, 0230).
Guo’546 discloses all the claim limitations but fails to explicitly teach: 7
identifying a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node, wherein each BPL includes a transmit beam of the first wireless node and a receive beam of the second wireless node or the third wireless node;
identifying a common timing reference value for the set of beams of the identified beam TAG; and 
transmitting a timing advance (TA) command for the beam TAG based at least in part on the common timing reference value.

However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses:
identifying a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node (see, UE transmits UL reference beams for gNB to detect qualified beam(s) or UL beam pair link associated with  UL reference beams, par 0121, 0285-0294), wherein each BPL includes a transmit beam of the first wireless node (see, TRP or gNB, par 0285-0294)and a receive beam of the second wireless node or the third wireless node (see, beam pair link includes a UE RX beam and a gNB TX beam between UE and gNB, par 0294, par 0294);
see, TA value corresponding to the TAG identified by TA index is the common timing reference value for the beams and beam pair links of a cell, par 0285-0293) for the set of beams of the identified beam TAG (see, UE may transmit UL reference signals for gNB to detect qualified beam(s) or UL beam pair link(s), gNB associates a beam or a beam pair link with a TAG identified by TA index and then UE knows which TA value to apply to beam pair link(s), par 0285-0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell as TAG, par 0285); and 
transmitting a timing advance (TA) command for the beam TAG based at least in part on the common timing reference value (see, TRP or gNB transmits TA command to indicate amount of the time alignment for a timing advance group (TAG) identified by TA index associated with beam pair link(s) of a cell, par 0121. Noted, gNB associates a beam or a beam pair link with a TA index with report from UE and thus common timing reference value corresponding to the timing of the beam/beam pair link, par 0294).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Tsai’724 into that of Guo’546. The motivation would have been to provide a method to determine TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell (par 0272-0273).

Regarding claim 24 (Original), Guo’546 as modified by Lee’439 discloses the method of claim 22 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240) , 
wherein transmitting the TA command for the 2beam TAG further comprises:  3transmitting the TA command with a common TA value for the set of beams (see, base station transmits TA command with field to control the amount of timing adjustment together with TAG Identity to identify the addressed beam TAG, paragraph 0079, 0114- 0116, 0230).

Regarding claim 28 (Original), Guo’546 discloses the method of claim 22 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240), wherein identifying the beam TAG (see, UL beams with same timing advance using the same timing reference are grouped in a beam TAG, paragraph 0079, 0228, 0230) 2comprises:  3receiving a transmission from the second wireless node (see, UE transmits UL signal via certain UE beam(s) with beam identifier and TA index for corresponding timing advance  upon request of first indication from base station, paragraph 0048, 0242-0249); and 4identifying the beam TAG based at least in part on the received transmission (see, base station sends second indication to notify UE that UL signal of first indication with Beam Identifier required had been successfully received via indicating TA index is the same as that of the first indication, paragraph 0048, 0242-0249).

Regarding claim 29 (Original), Guo’546 discloses the method of claim 28 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240), wherein identifying the beam TAG (see, UL beams with same timing advance using the same timing reference are grouped in a beam TAG, paragraph 0079, 0228, 0230), wherein the received transmission comprises:  2a report of measurements by the second wireless device for one or more beams 3of the set of beams; or  4a reference signal from the second wireless node using one or more beams of 5the set of beams (see, UE transmits reference signal using certain UE beam(s) with beam identifier and TA index for corresponding timing advance  requested by first indication from base station, paragraph 0048, 0242-0249); or  6an 

Regarding claim 33 (Original), Guo’546 discloses the method of claim 22 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240), further comprising:  Attorney Docket No. PN604.01 (93519.2293)Qualcomm Ref. No. 180676 652determining a timing alignment timer corresponding to a beam of the set of 3beams, or the beam TAG, or a combination thereof (see, eNB maintains the timing advance together with timer of the beam TAG, paragraph 0079, 0081, 0230), wherein transmitting the TA command is 4based at least in part on the timing alignment timer.

Regarding claim 37 (Currently Amended), Guo’546 discloses an apparatus for wireless communication at a first wireless node (see, Fig. 1-2 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including apparatus of UE and base station, paragraph 0045, 0049, 0240) , 
2comprising:  
means (see, fig. 2, antennas 252 a-r in UE, par 0049) for receiving, from a second wireless node(see, Fig.1-2,  base station, paragraph 0045, 0048), a timing advance (TA) 4command for a beam timing advance group (TAG) (see, fig. 1 and 3, transceiver of UE receive timing advance command for the indicated beam TAG from base station, paragraph 0059, 0077, 0088, 0091, 0228, 0230, 0233) comprising a set of beams, the set of 5beams used for communications between the first wireless node and at least one of the second 6wireless node or a third wireless node (see, beamforming to communicate between base station and UE, and TA value maintained for group of network beams or different network beams, paragraph 0045, 0047-0048, 0228, 0230. Note: first wireless node corresponding to UE and  second wireless node corresponding to base station);  
see, fig. 2, processor 270 in UE, par 0056) for identifying the beam TAG (see, UL beams with same timing advance using the same timing reference are grouped in a TAG, UE using configuration configured by RRC to address beam to the corresponding TAG, paragraph 0079, 0081, 0230); 
means (see, fig. 2, processor 270 in UE, par 0056) for determining a TA value for the beam TAG based at least in part on the TA command (see, UE determines specific timing advance value according to Field in timing advance command controlling the amount of timing adjustment for the beam TAG, paragraph 0005, 0116, 0124, 0228 and 0230); and 
means (see, fig. 2, processor 270 in UE, par 0056) for adjusting a communication timing for one or more of the set of beams based at least in part on the identified common timing reference value and the determined TA value (Note:  UE adjusts uplink transmission timing for TAG based on received timing advance command using specified timing reference, paragraph 0079, 0124).
Guo’546 discloses all the claim limitations but fails to explicitly teach: 7 
from a second wireless node, a timing advance (TA) command for a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node, wherein each BPL includes a transmit beam of the first wireless node and a receive beam of the second wireless node or the third wireless node; 
identifying a common timing reference value for the beam TAG; 
adjusting a communication timing for one or more of the set of beams based at least in part on the identified common timing reference value and the determined TA value.

However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses:
see, TRP or gNB, par 0285-0294), a timing advance (TA) command for a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node (see, UE receives timing advance command from TRP or gNB indicates amount of the time alignment for a timing advance group (TAG) identified by TA index associated with beam pair link(s) of a cell, beam pair link including beams associated with UE, par 0121, 0285-0294), wherein each BPL includes a transmit beam of the first wireless node and a receive beam of the second wireless node or the third wireless node (see, TRP or gNB, par 0285-0294) or the third wireless node (see, UL beam pair link includes a UE Tx beam and a gNB Rx beam between UE and gNB, par 0294); 
identifying a common timing reference value (see, TA value corresponding to the TAG identified by TA index is the common timing reference value for the beams and beam pair links of a cell, par 0285-0293) for the beam TAG (see, UE detects qualified beams or DL beam pair links by measuring the DL reference beams and reports the qualified beam(s) or DL beam pair link(s) associated with DL reference beam to gNB,  gNB associate a beam or a beam pair link with a TAG identified by TA index and notifies UE after UE report the qualified beams or beam pair links associated with DL reference beam, then UE knows which TA value to apply to beam pair link(s), par 0285-0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell as TAG, par 0285); 
and adjusting a communication timing for one or more of the set of beams based at least in part on the identified common timing reference value and the determined TA value (see, UE applies the timing advance to adjust timing of UL transmission belong to TAG associated with the timing advance after UE receives timing advance command from TRP or gNB indicates amount of the time alignment for a timing advance group (TAG) identified by TA index associated with beam pair link(s) of a cell, par 0121, 0294-0298. Noted, gNB associate a beam or a beam pair link with a TA index and thus common timing reference value corresponding to the timing of the qualified beam or DL beam pair link, par 0294).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Tsai’724 into that of Guo’546. The motivation would have been to determining TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell  (par 0272-0273).

Regarding claim 38 (Currently Amended), Guo’546 discloses an apparatus for wireless communication at a first wireless node (see, Fig. 1-2 and 27, updating uplink timing advance value in multiple access wireless communication system including apparatus of UE and base station, paragraph 0045, 0049, 0240) , 
2comprising: 
means (see, fig. 2, processor 230 of base station, par 0048-0049, 0051) for identifying a beam timing advance group (TAG) (see, fig. 1 and 3, UL beams with same timing advance using the same timing reference are grouped in a TAG, control circuit of eNB maintain timing advance and transceiver of eNB send UE the configuration of TAG mapping, paragraph 0059, 0079, 0081, 0230) comprising a set of 4beams associated with the first wireless node, the set of beams used for communications between a second wireless node and at 5least one of the first wireless node or a third wireless node (see, beamforming to communicate between base station and UE using set of beams, paragraph 0045, 0047-0048, 0079, 0228. Note: first wireless node corresponding to Base station and  second wireless node corresponding to UE);  
means (see, fig. 2, processor 230 of base station, par 0048-0049, 0051) for identifying beam TAG (Note, UL beams with same timing advance using the same timing reference are grouped in a TAG, eNB maintains timing advance and send UE the configuration of TAG mapping, paragraph 0079, 0081, 0230); and 
means (see, fig. 2, antennas 224 a through 224 t of base station, par 0048-0049, 0053) for transmitting a timing advance (TA) command for the beam TAG 9based at least in part on the timing reference value 8 (see, fig. 1 and 3, transceiver of eNB under the control of control circuit transmits timing advance command for the indicated beam TAG using same timing reference for the beam TAG, paragraph 0059, 0079, 0088, 0091, 0228 and 0230).
Guo’546 discloses all the claim limitations but fails to explicitly teach: 7 
identifying a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node, wherein each BPL includes a transmit beam of the first wireless node and a receive beam of the second wireless node or the third wireless node;
identifying a common timing reference value for the set of beams of the identified beam TAG; and 
transmitting a timing advance (TA) command for the beam TAG based at least in part on the common timing reference value.

However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses:
identifying a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node (see, UE transmits UL reference beams for gNB to detect qualified beam(s) or UL beam pair link associated with  UL reference beams, par 0121, 0285-0294), wherein each BPL includes a transmit beam of the first wireless node (see, TRP or gNB, par 0285-0294) and a receive beam of the second wireless node or the third wireless node (see, see, beam pair link includes a UE RX beam and a gNB TX beam between UE and gNB, par 0294);
identifying a common timing reference value (see, TA value corresponding to the TAG identified by TA index is the common timing reference value for the beams and beam pair links of a cell, par 0285-0293) for the set of beams of the identified beam TAG (see, UE may transmit UL reference signals for gNB to detect qualified beam(s) or UL beam pair link(s), gNB associates a beam or a beam pair link with a TAG identified by TA index and then UE knows which TA value to apply to beam pair link(s), par 0285-0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell as TAG, par 0285); and 
transmitting a timing advance (TA) command for the beam TAG based at least in part on the common timing reference value (see, TRP or gNB transmits TA command to indicate amount of the time alignment for a timing advance group (TAG) identified by TA index associated with beam pair link(s) of a cell, par 0121. Noted, gNB associates a beam or a beam pair link with a TA index with report from UE and thus common timing reference value corresponding to the timing of the beam/beam pair link, par 0294).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Tsai’724 into that of Guo’546. The motivation would have been to provide a method to determine TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell (par 0272-0273).

Regarding claim 39 (Currently Amended), Guo’546 discloses an apparatus for wireless communication at a first wireless node (see, Fig. 1-2 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including apparatus of UE and base station, paragraph 0045, 0049, 0240) , 
2comprising:  
a processor ( see, fig. 3, CPU, paragraph 0275);
memory in electronic communication with the processor ( see, fig. 3, memory coupled with CPU, paragraph 0275); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (see, CPU executes program code stored in memory, paragraph 0275): 
receive, from a second wireless node, a timing advance (TA) command for a beam timing advance group (TAG)  (see, UE receives timing advance command for the indicated beam TAG from base station, paragraph 0077, 0088, 0091, 0228, 0230, 0233) comprising a set of beams, the set of beams used for communications between the first wireless node and at least one of the second wireless node or a third wireless node (see, beamforming to communicate between base station and UE, and TA value maintained for group of network beams or different network beams, paragraph 0045, 0047-0048, 0228, 0230. Note: first wireless node corresponding to UE and  second wireless node corresponding to base station); 
identifying a beam TAG (see, UL beams with same timing advance using the same timing reference are grouped in a TAG, UE using configuration configured by RRC to address beam to the corresponding TAG, paragraph 0079, 0081, 0230);
determine a TA value for the beam TAG based at least in part on the TA command (see, UE determines specific timing advance value according to Field in timing advance command controlling the amount of timing adjustment for the beam TAG, paragraph 0005, 0116, 0124, 0228 and 0230); and 
adjust a communication timing for one or more of the set of beams based at least in part on the identified timing reference value and the determined TA value (Note:  UE adjusts uplink transmission timing for TAG based on received timing advance command using specified timing reference, paragraph 0079, 0124).

Guo’546 discloses all the claim limitations but fails to explicitly teach:
receive, from a second wireless node, a timing advance (TA) command for a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node, wherein each BPL includes a transmit beam of the first wireless node and a receive beam of the second wireless node or the third wireless node; 
identify a common timing reference value for the beam TAG; 
adjust a communication timing for one or more of the set of beams based at least in part on the identified common timing reference value and the determined TA value.

However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses
receive, from a second wireless node (see, TRP or gNB, par 0285-0294), a timing advance (TA) command for a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node (see, UE receives timing advance command from TRP or gNB indicates amount of the time alignment for a timing advance group (TAG) identified by TA index associated with beam pair link(s) of a cell, beam pair link including beams associated with UE, par 0121, 0285-0294), wherein each BPL includes a transmit beam of the first wireless node (see, UE, par 0294) and a receive beam of the second wireless node (see, TRP or gNB, par 0285-0294) or the third wireless node (see, UL beam pair link includes a UE Tx beam and a gNB Rx beam between UE and gNB, par 0294); 
see, TA value corresponding to the TAG identified by TA index is the common timing reference value for the beams and beam pair links of a cell, par 0285-0293) for the beam TAG (see, UE detects qualified beams or DL beam pair links by measuring the DL reference beams and reports the qualified beam(s) or DL beam pair link(s) associated with DL reference beam to gNB,  gNB associate a beam or a beam pair link with a TAG identified by TA index and notifies UE after UE report the qualified beams or beam pair links associated with DL reference beam, then UE knows which TA value to apply to beam pair link(s), par 0285-0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell as TAG, par 0285); 
adjust a communication timing for one or more of the set of beams based at least in part on the identified common timing reference value and the determined TA value (see, UE applies the timing advance to adjust timing of UL transmission belong to TAG associated with the timing advance after UE receives timing advance command from TRP or gNB indicates amount of the time alignment for a timing advance group (TAG) identified by TA index associated with beam pair link(s) of a cell, par 0121, 0294-0298. Noted, gNB associate a beam or a beam pair link with a TA index and thus common timing reference value corresponding to the timing of the beam/beam pair link, par 0294). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by Tsai’724 into that of Guo’546. The motivation would have been to determining TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell  (par 0272-0273).

Regarding claim 41 (Original), Guo’546 discloses the apparatus of claim 39, (see, Fig. 1-2 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including apparatus of UE and base station, paragraph 0045, 0049, 0240) , 
wherein the instructions to determine the 2TA value for the beam TAG are executable by the processor to cause the apparatus to (see, fig. 3, CPU executes program code stored in memory, paragraph 0275): 3determine the TA value for the beam TAG based at least in part on the 4identified timing reference value and a common TA value for the set of beams 5received in the TA command (Note, UE determines TA value for the beam TAG based on field in TA command to control the amount of timing adjustment using specific timing reference measured from reference signal depending on it’s pTAG or sTAG, paragraph 0079, 0116, 0118, 0124).
Guo’546 discloses all the claim limitations but fails to explicitly teach: using7use a common timing reference value for the beam group as timing reference value. 

However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses using7use a common timing reference value (see, TA value corresponding to the TAG identified by TA index is the common timing reference value for the beams and beam pair links of a cell, par 0285-0293) for the beam group as timing reference value (see, UE detects qualified beams or DL beam pair links by measuring the DL reference beams and reports the qualified beam(s) or DL beam pair link(s) associated with DL reference beam to gNB,  gNB associate a beam or a beam pair link with a TAG identified by TA index and notifies UE after UE report the qualified beams or beam pair links associated with DL reference beam, then UE knows which TA value to apply to beam pair link(s), par 0285-0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell as TAG, par 0285).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by Tsai’724 into that of Guo’546. The motivation would have been to determining TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell  (par 0272-0273).

Regarding claim 44 (Currently Amended), Guo’546 discloses an apparatus for wireless communication at a first wireless node (see, Fig. 1-2 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including apparatus of UEs and base station, paragraph 0045, 0048-0049, 0240), comprising:  
9a processor (see, fig. 3, CPU, paragraph 0275);  
10memory in electronic communication with the processor (see, fig. 3, memory coupled with CPU, paragraph 0275); and 
11instructions stored in the memory and executable by the processor to cause the 12apparatus to (see, CPU executes program code stored in memory, paragraph 0275):  
13identify a beam timing advance group (TAG) (Note, UL beams with same timing advance using the same timing reference are grouped in a TAG, eNB maintain timing advance and send UE the configuration of TAG mapping, paragraph 0079, 0081, 0230) comprising a set of 14beams, the set of beams used for communications between a second wireless node and 15at least one of the first wireless node or a third wireless node (see, beamforming to communicate between base station and UE using set of beams, paragraph 0045, 0047-0048, 0079, 0228. Note: first wireless node corresponding to Base station and  second wireless node corresponding to UE);   
see, transmit timing advance command for the indicated beam TAG using same timing reference for the beam TAG, paragraph 0079, 0088, 0091, 0228, 0230).

Guo’546 discloses all the claim limitations but fails to explicitly teach:
identify a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node, wherein each BPL includes a transmit beam of the first wireless node and a receive beam of the second wireless node or the third wireless node;
identify a common timing reference value for the set of beams of the identified beam TAG; and 
transmit a timing advance (TA) command for the beam TAG based at least in part on the common timing reference value.

However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses:
identify a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node (see, UE transmits UL reference beams for gNB to detect qualified beam(s) or UL beam pair link associated with  UL reference beams, par 0121, 0285-0294), wherein each BPL includes a transmit beam of the first wireless node (see, TRP or gNB, par 0285-0294)and a receive beam of the second wireless node or the third wireless node (see, beam pair link includes a UE RX beam and a gNB TX beam between UE and gNB, par 0294, par 0294);
see, TA value corresponding to the TAG identified by TA index is the common timing reference value for the beams and beam pair links of a cell, par 0285-0293) or the set of beams of the identified beam TAG (see, UE may transmit UL reference signals for gNB to detect qualified beam(s) or UL beam pair link(s), gNB associates a beam or a beam pair link with a TAG identified by TA index and then UE knows which TA value to apply to beam pair link(s), par 0285-0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell as TAG, par 0285); and 
transmit a timing advance (TA) command for the beam TAG based at least in part on the common timing reference value (see, TRP or gNB transmits TA command to indicate amount of the time alignment for a timing advance group (TAG) identified by TA index associated with beam pair link(s) of a cell, par 0121. Noted, gNB associates a beam or a beam pair link with a TA index with report from UE and thus common timing reference value corresponding to the timing of the beam/beam pair link, par 0294).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Tsai’724 into that of Guo’546. The motivation would have been to provide a method to determine TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell (par 0272-0273).

Regarding claim 46 (Original), Guo’546 discloses the apparatus of claim 44 (see, Fig. 1-2 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including apparatus of UEs and base station, paragraph 0045, 0048-0049, 0240), wherein the instructions to transmit the TA 2command for the beam TAG further are executable by the processor to cause the apparatus 3to (CPU executes program code stored in memory, paragraph 0275):  transmit the TA command with a common TA value for the set of beams (see, base station transmits TA command with field to control the amount of timing adjustment together with TAG Identity to identify the addressed beam TAG, paragraph 0079, 0114- 0116, 0230).

Regarding claim 49 (Currently Amended), Guo’546 discloses a non-transitory computer-readable medium storing code for wireless communication at a first wireless node (see, Fig. 1-3 and 27, memory storing program code coupled with CPU inside the UE for multiple access wireless communication system including apparatus of UE and base station, paragraph 0045, 0049, 0275, 0240) , 
the code comprising instructions executable by a processor to (see, Fig. 3, program codes store in the memory executable by CPU, paragraph 0275): 
receive, from a second wireless node, a timing advance (TA) command for a beam timing advance group (TAG)  (see, UE receives timing advance command for the indicated beam TAG from base station, paragraph 0077, 0088, 0091, 0228, 0230, 0233) comprising a set of beams, the set of beams used for communications between the first wireless node and at least one of the second wireless node or a third wireless node (see, beamforming to communicate between base station and UE, and TA value maintained for group of network beams or different network beams, paragraph 0045, 0047-0048, 0228, 0230. Note: first wireless node corresponding to UE and  second wireless node corresponding to base station); 
identifying a beam TAG (see, UL beams with same timing advance using the same timing reference are grouped in a TAG, UE using configuration configured by RRC to address beam to the corresponding TAG, paragraph 0079, 0081, 0230);
determine a TA value for the beam TAG based at least in part on the TA command (see, UE determines specific timing advance value according to Field in timing advance command controlling the amount of timing adjustment for the beam TAG, paragraph 0005, 0116, 0124, 0228 and 0230); and 
adjust a communication timing for one or more of the set of beams based at least in part on the identified timing reference value and the determined TA value (Note:  UE adjusts uplink transmission timing for TAG based on received timing advance command using specified timing reference, paragraph 0079, 0124).

Guo’546 discloses all the claim limitations but fails to explicitly teach:
receive, from a second wireless node, a timing advance (TA) command for a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node, wherein each BPL includes a transmit beam of the first wireless node and a receive beam of the second wireless node or the third wireless node; 
identify a common timing reference value for the beam TAG; 
adjust a communication timing for one or more of the set of beams based at least in part on the identified common timing reference value and the determined TA value.

However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses
receive, from a second wireless node (see, TRP or gNB, par 0285-0294), a timing advance (TA) command for a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node (see, UE receives timing advance command from TRP or gNB indicates amount of the time alignment for a timing advance group (TAG) identified by TA index associated with beam pair link(s) of a cell, beam pair link including beams associated with UE, par 0121, 0285-0294), wherein each BPL includes a transmit beam of the first wireless node (see, UE, par 0294) and a receive beam of the second wireless node (see, TRP or gNB, par 0285-0294) or the third wireless node (see, UL beam pair link includes a UE Tx beam and a gNB Rx beam between UE and gNB, par 0294); 
identify a common timing reference value (see, TA value corresponding to the TAG identified by TA index is the common timing reference value for the beams and beam pair links of a cell, par 0285-0293) for the beam TAG (see, UE detects qualified beams or DL beam pair links by measuring the DL reference beams and reports the qualified beam(s) or DL beam pair link(s) associated with DL reference beam to gNB,  gNB associate a beam or a beam pair link with a TAG identified by TA index and notifies UE after UE report the qualified beams or beam pair links associated with DL reference beam, then UE knows which TA value to apply to beam pair link(s), par 0285-0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell as TAG, par 0285); 
adjust a communication timing for one or more of the set of beams based at least in part on the identified common timing reference value and the determined TA value (see, UE applies the timing advance to adjust timing of UL transmission belong to TAG associated with the timing advance after UE receives timing advance command from TRP or gNB indicates amount of the time alignment for a timing advance group (TAG) identified by TA index associated with beam pair link(s) of a cell, par 0121, 0294-0298. Noted, gNB associate a beam or a beam pair link with a TA index and thus common timing reference value corresponding to the timing of the beam/beam pair link, par 0294). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the non-transitory computer-readable medium to as taught by Tsai’724 into that of par 0272-0273).

Regarding claim 50 (Currently Amended), Guo’546 discloses a non-transitory computer-readable medium storing code for wireless 2communication at a first wireless node (see, Fig. 1-3 and 27, memory storing program codes coupled with CPU inside the base station for multiple access wireless communication system including apparatus of UE and base station, paragraph 0045, 0049, 0275, 0240), the code comprising instructions executable by a 3processor to (see, Fig. 3, program code stored in the memory executable by CPU, paragraph 0275):  
13identify a beam timing advance group (TAG) (Note, UL beams with same timing advance using the same timing reference are grouped in a TAG, eNB maintain timing advance and send UE the configuration of TAG mapping, paragraph 0079, 0081, 0230) comprising a set of 14beams, the set of beams used for communications between a second wireless node and 15at least one of the first wireless node or a third wireless node (see, beamforming to communicate between base station and UE using set of beams, paragraph 0045, 0047-0048, 0079, 0228. Note: first wireless node corresponding to Base station and  second wireless node corresponding to UE);   
18transmit a timing advance (TA) command for the beam TAG based at 19least in part on the timing reference value (see, transmit timing advance command for the indicated beam TAG using same timing reference for the beam TAG, paragraph 0079, 0088, 0091, 0228, 0230).

Guo’546 discloses all the claim limitations but fails to explicitly teach:
a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node, wherein each BPL includes a transmit beam of the first wireless node and a receive beam of the second wireless node or the third wireless node;
identify a common timing reference value for the set of beams of the identified beam TAG; and 
transmit a timing advance (TA) command for the beam TAG based at least in part on the common timing reference value.

However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses:
identify a beam timing advance group (TAG) comprising a set of beam pair links (BPLs) that each include a set of beams associated with the first wireless node (see, UE transmits UL reference beams for gNB to detect qualified beam(s) or UL beam pair link associated with  UL reference beams, par 0121, 0285-0294), wherein each BPL includes a transmit beam of the first wireless node (see, TRP or gNB, par 0285-0294)and a receive beam of the second wireless node or the third wireless node (see, beam pair link includes a UE RX beam and a gNB TX beam between UE and gNB, par 0294, par 0294);
identify a common timing reference value (see, TA value corresponding to the TAG identified by TA index is the common timing reference value for the beams and beam pair links of a cell, par 0285-0293) for the set of beams of the identified beam TAG (see, UE may transmit UL reference signals for gNB to detect qualified beam(s) or UL beam pair link(s), gNB associates a beam or a beam pair link with a TAG identified by TA index and then UE knows which TA value to apply to beam pair link(s), par 0285-0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell as TAG, par 0285); and 
transmit a timing advance (TA) command for the beam TAG based at least in part on the common timing reference value (see, TRP or gNB transmits TA command to indicate amount of the time alignment for a timing advance group (TAG) identified by TA index associated with beam pair link(s) of a cell, par 0121. Noted, gNB associates a beam or a beam pair link with a TA index with report from UE and thus common timing reference value corresponding to the timing of the beam/beam pair link, par 0294).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the non-transitory computer-readable medium as taught by Tsai’724 into that of Guo’546. The motivation would have been to provide a method to determine TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell (par 0272-0273).

Claims 4-5, 7, 20-21, 25-26, 30, 42-43 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Guo’546 in view of Tsai’724 as applied to claim 1, 22, 39 and 44 above, and further in view of CHOI et al (US 20190053182 A1, Foreign Priority Date: Aug 10, 2017).

Regarding claim 4 (Original), Guo’546 modified discloses the method of claim 1 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240) 
, wherein determining the TA value for the 2beam TAG (see, UE determine timing advance value for the beam TAG, paragraph 0005, 0124) comprises:  3determining the TA value for the beam TAG based at least in part on the 4identified timing reference value and a common TA Note, UE determines TA value for the beam TAG based on field in TA command to control the amount of timing adjustment using same timing reference depending on it’s pTAG or sTAG, paragraph 0079, 0116, 0118, 0124).
Guo’546 discloses all the claim limitations but fails to explicitly teach: 7identifying a common timing reference value as timing reference value for the beam group and a set of beam-specific TA values for respective beams of the set of beams received in the TA command.
However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses: identifying a common timing reference value (see, TA value corresponding to the TAG identified by TA index is the common timing reference value for the beams and beam pair links of a cell, par 0285-0293) as timing reference value for the beam group (see, UE detects qualified beams or DL beam pair links by measuring the DL reference beams and reports the qualified beam(s) or DL beam pair link(s) associated with DL reference beam to gNB,  gNB associate a beam or a beam pair link with a TAG identified by TA index and notifies UE after UE report the qualified beams or beam pair links associated with DL reference beam, then UE knows which TA value to apply to beam pair link(s), par 0285-0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell as TAG, par 0285); 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Tsai’724 into that of Guo’546. The motivation would have been to determine TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell (par 0272-0273).


	However CHOI’182 from the same field of endeavor (see, fig. 2a-2b, Base station and terminal in a wireless communication system cooperate to perform TA command update, paragraph 0022, 0087-0091) discloses a set of beam-specific TA values for 5respective beams of the set of beams received in the TA command (see, Fig. 4B and 4C, TA commands updates for each individual beam in beam groups using an additional beam tag with corresponding TA value (and thus multi TA values in TA command), paragraph 0132-0135. Noted, the TA command for TAG comprises a set of TA command update messages and each message with corresponding TA value, therefore a set of TA values in the TA command).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by CHOI’182 into that of Guo’546 modified by Lee’439. The motivation would have been to apply TA values to certain beams of all beam groups (paragraph 0128).

Regarding claim 5 (Original), Guo’546 discloses the method of claim 1 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240) 
, wherein determining the TA value for the 2beam TAG (see, UE determines timing advance value for the beam TAG, paragraph 0005, 0124) comprises:  3determining the TA value for the beam TAG based at least in part on the 4identified timing reference value and a common TA value corresponding to each 5beams of the set of beams (Note, UE determines TA value for the beam TAG based on field in TA command to control the amount of timing adjustment using same timing reference depending on it’s pTAG or sTAG, paragraph  0079, 0116, 0118, 0124). 
Guo’546 discloses all the claim limitations but fails to explicitly teach: 7identifying a common timing reference value as timing reference value for the beam group and with a set of beam-specific offsets from the common TA value received in the TA command, the set of beam-specific offsets for respective beams of the set of beams.

However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses: identifying a common timing reference value (see, TA value corresponding to the TAG identified by TA index is the common timing reference value for the beams and beam pair links of a cell, par 0285-0293) as timing reference value for the beam group (see, UE detects qualified beams or DL beam pair links by measuring the DL reference beams and reports the qualified beam(s) or DL beam pair link(s) associated with DL reference beam to gNB,  gNB associate a beam or a beam pair link with a TAG identified by TA index and notifies UE after UE report the qualified beams or beam pair links associated with DL reference beam, then UE knows which TA value to apply to beam pair link(s), par 0285-0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell as TAG, par 0285); 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Tsai’724 into that of Guo’546. The motivation would have been to determine TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell (par 0272-0273).


However CHOI’182 from the same field of endeavor (see, fig. 2a-2b, Base station and terminal in a wireless communication system cooperate to perform TA command update , paragraph 0022, 0087-0091) discloses with a set of beam-specific offsets from the common TA 6value received in the TA command, the set of beam-specific offsets for respective beams of 7the set of beams (see, TA commands updates for individual beam in beam groups using an additional beam tag with corresponding TA offset value,   paragraph 0132-0137. Noted, the TA command for TAG comprises a set of TA command update messages and each message with corresponding TA update value, therefore a set of offsets from the common TA 6value in the TA command).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by CHOI’182 into that of Guo’546 modified by Tsai’724. The motivation would have been to apply TA values to certain beams of all beam groups (paragraph 0128).

Regarding claim 7 (Original), Guo’546 modified by Tsai’724 and further modified by CHOI’182 discloses the method of claim 5 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240).
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: receiving a beam-specific offset value for one or more beams of the set of 

However CHOI’182 from the same field of endeavor (see, fig. 2a-2b, Base station and terminal in a wireless communication system cooperate to perform TA command update , paragraph 0022, 0087-0091) discloses 2receiving a beam-specific offset value for one or more beams of the set of 3beams in the TA command, or a random access response (RAR), or a media access control 4(MAC) control element (CE), or an RRC message, or a combination thereof (see, receiving beam offset value for specific beam or all beams of beam TAG in TA command, or through MAC-CE, or RAR process, or RRC message, paragraph 0053, 0066, 0128-0133, 0137).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by CHOI’182 into that of Guo’546 modified by Tsai’724. The motivation would have been to apply TA values to certain beams of all beam groups (paragraph 0128).

Regarding claim 20 (Original), Guo’546 discloses the method of claim 1 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240) 
, wherein the TA command for the beam TAG (see, UE receive timing advance command for the indicated beam TAG, paragraph 0088, 0091, 0228, 0230). 
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: the TA command for the beam TAG comprises a set of TA commands, each TA command of the set of TA commands corresponding to one or more beams of the set of beams.
see, fig. 2a-2b, Base station and terminal in a wireless communication system cooperate to perform TA command update, paragraph 0022, 0087-0091) discloses the TA command for the beam TAG comprises a set of TA commands, each TA command of the set of TA commands corresponding to one or more beams of the set of beams (see, TA command for TAG comprises a set of TA command update messages and each message with corresponding TA update value for the individual beam, paragraph 0108, 0132-0135).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by CHOI’182 into that of Guo’546 modified by Tsai’724. The motivation would have been to apply TA values to certain beams of all beam groups (paragraph 0128).

Regarding claim 21 (Original), Guo’546 discloses the method of claim 1 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240) 
, wherein the TA command for the beam TAG (see, UE receive timing advance command for the indicated beam TAG, paragraph 0079, 0088, 0091, 0228, 0230). 
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: the TA command comprises an 2identifier providing a correspondence between a TA value of the TA command and a beam of 3the set of beams.
However CHOI’182 from the same field of endeavor (see, fig. 2a-2b, Base station and terminal in a wireless communication system cooperate to perform TA command update, paragraph 0022, 0087-0091) discloses the TA command comprises an 2identifier providing a correspondence between a TA value of the TA command and a beam of 3the set of beams (see, TA commands using an additional beam tag with corresponding TA value to update timing for individual beam in beam TAG, paragraph 0108, 0132-0135).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by CHOI’182 into that of Guo’546 modified by Tsai’724. The motivation would have been to apply TA values to certain beams of all beam groups (paragraph 0128).

Regarding claim 25 (Original), Guo’546 discloses the method of claim 22 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240) , wherein transmitting the TA command for the 2beam TAG (see, base station transmit TA command with field to control the amount of timing adjustment together with TAG Identity to identify the addressed beam TAG, paragraph 0079, 0114- 0116, 0230). 
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: the TA command with a set of beam-specific TA values for 4respective beams of the set of beams.

However CHOI’182 from the same field of endeavor (see, fig. 2a-2b, Base station and terminal in a wireless communication system cooperate to perform TA command update, paragraph 0022, 0087-0091) discloses the TA command with a set of beam-specific TA values for 5respective beams of the set of beams received in the TA command (see, Fig. 4B and 4C, TA commands updates for individual beam in beam groups using an additional beam tag with corresponding TA value, paragraph 0132-0135. Noted, the TA command for TAG comprises a set of TA command update messages and each message with corresponding TA update value, therefore a set of TA values in the TA command).
paragraph 0128).

Regarding claim 26 (Original), Guo’546 discloses the method of claim 22 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240) , wherein transmitting the TA command for the 2beam TAG (see, base station transmit TA command with field to control the amount of timing adjustment together with TAG Identity to identify the addressed beam TAG, paragraph 0079, 0114- 0116, 0230), further comprises:  Attorney Docket No. PN604.01 (93519.2293)Qualcomm Ref. No. 180676 64 3transmitting the TA command with a common TA value corresponding to 4each beam of the set of beams (see, base station transmit TA command with field to control the amount of timing adjustment together with TAG Identity to identify the addressed beam TAG, paragraph 0079, 0114- 0116, 0230). 
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: with a set of beam-specific offsets from the common TA 5value, the set of beam-specific offsets for respective beams of the set of beams.

However CHOI’182 from the same field of endeavor (see, fig. 2a-2b, Base station and terminal in a wireless communication system cooperate to perform TA command update, paragraph 0022, 0087-0091) discloses a set of beam-specific offsets from the common TA 5value, the set of beam-specific offsets for respective beams of the set of beams (see, TA commands updates for individual beams in beam groups using an additional beam tag with corresponding TA offset value,  paragraph 0132-0137. Noted, the TA command for TAG in a cell comprises a set of TA command update messages and each message with corresponding TA update value for individual beam, therefore a set of offsets from the common TA value).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by CHOI’182 into that of Guo’546 modified by Tsai’724. The motivation would have been to apply TA values to certain beams of all beam groups (paragraph 0128).

Regarding claim 30 (Original), Guo’546 as modified by Tsai’724 discloses the method of claim 22 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240) .
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: 2transmitting a beam-specific offset value for one or more beams of the set of 3beams in the TA command, or a random access response (RAR), or a media access control 4(MAC) control element (CE), or an RRC message, or a combination thereof.

However CHOI’182 from the same field of endeavor (see, fig. 2a-2b, Base station and terminal in a wireless communication system cooperate to perform TA command update, paragraph 0022, 0087-0091) discloses transmitting a beam-specific offset value for one or more beams of the set of 3beams in the TA command, or a random access response (RAR), or a media access control 4(MAC) control element (CE), or an RRC message, or a combination thereof (see, base station transmit beam offset value for specific beam or all beams of beam TAG in TA command, or through MAC-CE, or RAR process, or RRC message, paragraph 0053, 0066, 0128-0133, 0137).
paragraph 0128).

Regarding claim 42 (Original), Guo’546 discloses the apparatus of claim 39 (see, Fig. 1-2 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including apparatus of UE and base station, paragraph 0045, 0049, 0240) , 
wherein the instructions to determine the 2TA value for the beam TAG are executable by the processor to cause the apparatus to (see, fig. 3, CPU execute program code stored in memory, paragraph 0275): 3determine the TA value for the beam TAG based at least in part on the 4identified timing reference value and a common TA value for the set of beams 5received in the TA command (Note, UE determine TA value for the beam TAG based on field in TA command to control the amount of timing adjustment using same timing reference depending on it’s pTAG or sTAG, paragraph 0079, 0116, 0118, 0124).
Guo’546 discloses all the claim limitations but fails to explicitly teach: 7identifying a common timing reference value as timing reference value for the beam group and a set of beam-specific TA values for 5respective beams of the set of beams received in the TA command.

However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses: identifying a common timing reference value (see, TA value corresponding to the TAG identified by TA index is the common timing reference value for the beams and beam pair links of a cell, par 0285-0293) as timing reference value for the beam group (see, UE detects qualified beams or DL beam pair links by measuring the DL reference beams and reports the qualified beam(s) or DL beam pair link(s) associated with DL reference beam to gNB,  gNB associate a beam or a beam pair link with a TAG identified by TA index and notifies UE after UE report the qualified beams or beam pair links associated with DL reference beam, then UE knows which TA value to apply to beam pair link(s), par 0285-0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell as TAG, par 0285); 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Tsai’724 into that of Guo’546. The motivation would have been to determine TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell (par 0272-0273).

The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: a set of beam-specific TA values for 5respective beams of the set of beams received in the TA command.
	However CHOI’182 from the same field of endeavor (see, fig. 2a-2b, Base station and terminal in a wireless communication system cooperate to perform TA command update, paragraph 0022, 0087-0091) discloses a set of beam-specific TA values for 5respective beams of the set of beams received in the TA command (see, Fig. 4B and 4C, TA commands updates for individual beam in beam groups using an additional beam tag with corresponding TA value, paragraph 0132-0135. Noted, the TA command for TAG comprises a set of TA command update messages and each message with corresponding TA update value for individual beam, therefore a set of TA values in the TA command).
paragraph 0128).

Regarding claim 43 (Original), Guo’546 modified by Lee’439 discloses the apparatus of claim 39 (see, Fig. 1-2 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including apparatus of UE and base station, paragraph 0045, 0049, 0240) , 
wherein the instructions to determine the 2TA value for the beam TAG are executable by the processor to cause the apparatus to (see, fig. 3, CPU execute program code stored in memory, paragraph 0275): 3 determine the TA value for the beam TAG based at least in part on the 4identified timing reference value and a common TA value corresponding to each 5beam of the set of beams (Note, UE determine TA value for the beam TAG based on field in TA command to control the amount of timing adjustment using same timing reference depending on it’s pTAG or sTAG, paragraph 0079, 0116, 0118, 0124). 
Guo’546 discloses all the claim limitations but fails to explicitly teach: 7identifying a common timing reference value as timing reference value for the beam group and with a set of beam-specific offsets from the common TA value received in the TA command, the set of beam-specific offsets for respective beams of the set of beams.

However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses: identifying a common timing reference value (see, TA value corresponding to the TAG identified by TA index is the common timing reference value for the beams and beam pair links of a cell, par 0285-0293) as timing reference value for the beam group (see, UE detects qualified beams or DL beam pair links by measuring the DL reference beams and reports the qualified beam(s) or DL beam pair link(s) associated with DL reference beam to gNB,  gNB associate a beam or a beam pair link with a TAG identified by TA index and notifies UE after UE report the qualified beams or beam pair links associated with DL reference beam, then UE knows which TA value to apply to beam pair link(s), par 0285-0294. Noted, TA index maps to serving beams, non-serving beams, and beam pair links of a cell, so the TA value corresponding to the TA index is the common reference timing value for the beams and beam pair links of a cell as TAG, par 0285); 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the apparatus as taught by Tsai’724 into that of Guo’546. The motivation would have been to determine TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell (par 0272-0273).
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: with a set of beam-specific offsets from the common TA 6value received in the TA command, the set of beam-specific offsets for respective beams of 7the set of beams.

However CHOI’182 from the same field of endeavor (see, fig. 2a-2b, Base station and terminal in a wireless communication system cooperate to perform TA command update , paragraph 0022, 0087-0091) discloses with a set of beam-specific offsets from the common TA 6value received in the TA command, the set of beam-specific offsets for respective beams of 7the set of beams (see, TA commands updates for individual beam in beam groups using an additional beam tag with corresponding TA offset value,   paragraph 0132-0137. Noted, the TA command for TAG comprises a set of TA command update messages and each message with corresponding TA update value, therefore a set of offsets from the common TA 6value in the TA command).
paragraph 0128).

Regarding claim 47 (Original), Guo’546 discloses the apparatus of claim 44 (see, Fig. 1-2 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including apparatus of UEs and base station, paragraph 0045, 0048-0049, 0240), wherein the instructions to transmit the TA 2command for the beam TAG further are executable by the processor to cause the apparatus 3to (see, CPU execute program code stored in memory to transmit TA command, paragraph 0077, 0275). 
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: the TA command with a set of beam-specific TA values for 4respective beams of the set of beams.

However CHOI’182 from the same field of endeavor (see, fig. 2a-2b, Base station and terminal in a wireless communication system cooperate to perform TA command update, paragraph 0022, 0087-0091) discloses the TA command with a set of beam-specific TA values for 5respective beams of the set of beams received in the TA command (see, Fig. 4B and 4C, TA commands updates for individual beam in beam groups using an additional beam tag with corresponding TA value, paragraph 0132-0135. Noted, the TA command for TAG comprises a set of TA command update messages and each message with corresponding TA update value, therefore a set of offsets from the common TA 6value in the TA command).
paragraph 0128).
2
Regarding claim 48 (Original), Guo’546 discloses the apparatus of claim 44 (see, Fig. 1-2 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including apparatus of UEs and base station, paragraph 0045, 0048-0049, 0240), wherein the instructions to transmit the TA 2command for the beam TAG further are executable by the processor to cause the apparatus 3to (see, CPU execute program code stored in memory to transmit TA command, paragraph 0077, 0275):  4transmit the TA command with a common TA value corresponding to each 5beam of the set of beams(see, base station transmit TA command with field to control the amount of timing adjustment together with TAG Identity to identify the addressed beam TAG, paragraph 0079, 0114- 0116, 0230). 
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: with a set of beam-specific offsets from the common TA 5value, the set of beam-specific offsets for respective beams of the set of beams.

However CHOI’182 from the same field of endeavor (see, fig. 2a-2b, Base station and terminal in a wireless communication system cooperate to perform TA command update, paragraph 0022, 0087-0091) discloses a set of beam-specific offsets from the common TA 5value, the set of beam-specific offsets for respective beams of the set of beams (see, TA commands updates for individual beams in beam groups using an additional beam tag with corresponding TA offset value,   paragraph 0132-0137. Noted, the TA command for TAG comprises a set of TA command update messages and each message with corresponding TA update value, therefore a set of offsets from the common TA 6value in the TA command).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the apparatus to as taught by CHOI’182 into that of Guo’546 modified by Tsai’724. The motivation would have been to apply TA values to certain beams of all beam groups (paragraph 0128).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guo’546 in view of Tsai’724, further in view of CHOI’182 as applied to claim 5 above, and Jeong et al (US 20140369341 A1, Priority Date: Jun 12, 2014).
Regarding claim 6 (Original), Guo’546 modified by Tsai’724 and CHOI’182 discloses the method of claim 5 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240).
 	The combination of Guo’546, Tsai’724 and CHOI’182 discloses all the claim limitations but fails to explicitly teach: 2comparing a reception timing of one of the set of beams and the reception 3timing of a reference beam; and  4determining a beam-specific TA offset value based at least in part on the 5comparison.

	However Jeong’341 from the same field of endeavor (see, FIG. 2, electronic device receive downlink synchronization signal from BS and set synchronization of a downlink radio frame base on received downlink synchronization signal , paragraph 33) discloses comparing a reception timing of one of the set of beams and the reception 3timing of a reference beam; and 4determining a beam-specific TA offset value based at least in part on the 5comparison see, Fig.4A, Comparing reception timing of a plurality of downlink radio frames including the one used for reference timing and determining one reception timing among the reception timing of a plurality of downlink radio frames as offset reference timing, paragraph 0041. Note: a beamforming system, reference signal could be transmit through beams using radio frames, paragraph 0027).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Jeong’341 into that of Guo’546 modified by Tsai’724 and CHOI’182. The motivation would have been to transmit the uplink radio frames such that a region overlapped between symbols does not exist (paragraph 0041).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guo’546 in view of Tsai’724 as applied to claim 9 above, and further in view of Singh et al (US 20130301619 A1, PD Nov 14, 2013).
Regarding claim 10 (Original), Guo’546 modified by Lee’439 discloses the method of claim 9 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240).
Guo’546 discloses all the claim limitations but fails to explicitly teach:   2 identifying a beam having received and applied a prior TA command more 4recently than any other beam in the set of beams.
However Tsai’724 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses:
Note, UE detects qualified beam or DL beam pair link by measuring the DL reference beams and reports the qualified beam(s) or DL beam pair link(s) associated with DL reference beam to gNB, par 0285, 0294. Noted, the DL reference beam corresponding to the reference beam).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Tsai’724 into that of Guo’546. The motivation would have been to determine TA index with different approaches in order to maintain different timing advance values for different TRPs of the same cell (par 0272-0273).

The combination of Guo’546 and Lee’439 discloses all the claim limitations but fails to explicitly teach:  
3identifying a beam having received and applied a prior TA command more 4recently than any other beam in the set of beams.
However Singh’619 from the same field of endeavor (see, Fig. 1, wireless communication network including a plurality of base stations service plurality of mobile stations, paragraph 0040-0042) discloses 3identifying a beam having received and applied a prior TA command more 4recently than any other beam in the set of beams (Note, TA update commands be configured along with time for different beam pairs, MS measure and report channel quality to BS via beam which applied TA command,  and BS notify MS to switch beams, paragraph 0088, 0141. Note, BS notify MS after receive measure report which identifying beam carrying the report having received).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Singh’619 into that of Guo’546 modified by Tsai’724. The motivation would have been to switch beams at the MS due to mobility of the MS (par 0088).

Claims 11, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Guo’546 in view of Tsai’724 as applied to claims 9,1 and 22 above, and further in view of Lee et al (US 20190364439 A1, Parent 15669291 Priority Date: Aug 04, 2017).

Regarding claim 11 (Original), Guo’546 modified by Tsai’724 discloses the method of claim 9 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240)
.
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: identifying the beam as a reference 2beam further comprises:  3receiving an indication from the second wireless node identifying the reference beam. 

 However Lee’439 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses identifying the beam as a reference 2beam further comprises:  3receiving an indication from the second wireless node identifying the reference beam (see, WTRU obtains Measurement configuration including measurement identifier for the plurality of measured beam reference signals to select beam reference signal from the measurement, paragraph 0010, 0139, 0142. Note: measurement identifier could identify each measured beam reference signals including beam reference signal).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Lee’439 into that of Guo’546 modified by Tsai’724. The motivation would have been to identify the signal eNB transmit since each measurement paragraph 0139).

Regarding claim 18 (Original), Guo’546 modified by Tsai’724 discloses the method of claim 1 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240).
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach:   transmitting, to the second wireless node, a measurement report for one or 3more beams of the set of beams, a reference signal using one or more beams of the set of 4beams.
However Lee’439 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses 
2transmitting, to the second wireless node, a measurement report for one or 3more beams of the set of beams, a reference signal using one or more beams of the set of 4beams (see, WTRU sends measurement report to eNB for a plurality of beam reference signals, paragraph 0004, 0008), or an indication of a capability of the first wireless node to support beam TAGs.
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Lee’439 into that of Guo’546 modified by Tsai’724. The motivation would have been to provide a method to determine Physical Random Access Channel(PRACH) resources and using beams based on beam reference signals (abstract, paragraph 0007).

Regarding claim 27 (Original), Guo’546 modified by Tsai’724 discloses the method of claim 22 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240).
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach:  2transmitting an indication of one or more beams of the set of beams that the 3second wireless node is to use to determine the common timing reference value.
However Lee’439 from the same field of endeavor (see, Fig.1a, communications system including a plurality of WTRUs serviced by different base stations, paragraph 0030-0031) discloses transmitting an indication of one or more beams of the set of beams that the 3second wireless node is to use to determine the common timing reference value (see, base station sends WTRU the measurement identifier in measurement configuration to identify the plurality of measured beam reference signals from broadcast in order to select beam reference signal, paragraph 0003, 0010, 0139, 0142). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Lee’439 into that of Guo’546 modified by Tsai’724. The motivation would have been to identify the signal eNB transmit since each measurement configuration correspond to a signal the eNB may transmit with one or more certain characteristics (paragraph 0139).10
10

Claims 12-13 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Guo’546 in view of Tsai’724 as applied to claims 1 and 22 above, and further in view of Suzuki et al (US 20140086219, Priority Date: Feb 19, 2013).
Regarding claim 12 (Original), Guo’546 modified by Tsai’724 discloses the method of claim 1 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240)
. 
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: identifying the common reference 2timing value is based at least in part on one of:  3a function of the reception timings across the set of beams at a time; or  4a function of the reception timings across the set of beams over a duration of 5time.
However Suzuki’219 from the same field of endeavor (see, fig.1 and 7-8, time alignment in mobile communication system including eNBs and  mobile electronic devices , paragraph 0042, 0063, 0071) discloses: identifying the common reference 2timing value is based at least in part on one of:  3a function of the reception timings across the set of beams at a time; or  4a function of the reception timings across the set of beams over a duration of 5time (see, downlink timing used for common reference timing defined as the reception time of the first detected path during corresponding downlink frame, paragraph 0025, 0053. Note: the duration of the function is downlink frame time). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Suzuki’219 into that of Guo’546 modified by Tsai’724. The motivation would have been to provide uplink timing maintenance in wireless communication systems (paragraph 0022).

Regarding claim 13 (Original), Guo’546 modified by Tsai’724 discloses the method of claim 12 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240)
. 

However Suzuki’219 from the same field of endeavor (see, fig.1 and 7-8, time alignment in mobile communication system including eNBs and mobile electronic devices , paragraph 0042, 0063, 0071) discloses: the function is one of an average 2value or an earliest value among the multiple reception timings (see, downlink timing used for common reference timing defined as the reception time of the first detected path during corresponding downlink frame, paragraph 0025, 0053). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Suzuki’219 into that of Guo’546 modified by Tsai’724. The motivation would have been to provide uplink timing maintenance in wireless communication systems (paragraph 0022).

Regarding claim 31 (Original), Guo’546 as modified by Tsai’724 discloses the method of claim 22 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240) . 
2The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: 3 identifying the common reference timing value is based at least in part on: a function of reception timings across the set of beams at a time; or a function of reception timings across the set of beams over a duration of time

However Suzuki’219 from the same field of endeavor (see, fig.1 and 7-8, time alignment in mobile communication system including eNBs and  mobile electronic devices, paragraph 0042, 0063, 0071) discloses: identifying the common reference 2timing value is based at least in part on: 3a function of reception timings across the set of beams at a time; or 4a function of reception timings across the set of beams over a duration of 5time (see, downlink timing used for common reference timing defined as the reception time of the first detected path during corresponding downlink frame, paragraph 0025, 0053. Note: the duration of the function is downlink frame time). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Suzuki’219 into that of Guo’546 modified by Tsai’724. The motivation would have been to provide uplink timing maintenance in wireless communication systems (paragraph 0022).

Regarding claim 32 (Original), Guo’546 as modified by Tsai’724 discloses the method of claim 31 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240).
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: 3 the function is one of an average 2value or an earliest value among the multiple reception timings.

However Suzuki’219 from the same field of endeavor (see, fig.1 and 7-8, time alignment in mobile communication system including eNBs and  mobile electronic devices, paragraph 0042, 0063, 0071) discloses: the function is one of an average 2value or an earliest value among the multiple reception timings (see, downlink timing used for common reference timing defined as the reception time of the first detected path during corresponding downlink frame, paragraph 0025, 0053). 
paragraph 0022).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Guo’546 in view of Tsai’724 as applied to claim 15 above, and further in view of Dinan (US20190174489A1, parent continuation Priority Date: May 08, 2017).
Regarding claim 16 (Original), Guo’546 modified by Tsai’724 discloses the method of claim 15 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240)
.
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: the one or more TA constraints 2comprise a maximum magnitude of change in one adjustment or a maximum magnitude of 3change over a predetermined duration.
However Dinan’489 from the same field of endeavor (see, Fig. 16, UE advances its transmission timing based on TAC received from the eNB in a multicarrier OFDM system, paragraph 0095, 0149) discloses the one or more TA constraints 2comprise a maximum magnitude of change in one adjustment or a maximum magnitude of 3change over a predetermined duration (see, eNB configures maximum allowed NTA value (NTA is amount of timing advance) and changes maximum NTA value via message exchanged with UE, par 0117, 0258, 0268). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to paragraph 0258).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Guo’546 in view of Tsai’724 as applied to claim 1 above, and further in view of NOH et al (US 20180323855 A1, Foreign Priority Date: May 04, 2017).
Regarding claim 19 (Original), Guo’546 modified by Tsai’724 discloses the method of claim 1 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240).
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: each beam of the set of beams are quasi co-located with each other beam of the set of beams.
However NOH’855 from the same field of endeavor (see, FIG. 1, multiple independent beam pair links (BPL) to downlink (DL) transmission and uplink (UL) transmission between base station and terminal, paragraph 0032-0033) discloses each beam of the set of beams are quasi co-located with each other beam of the set of beams (see, indicate QCL (quasi-co-located) between a DL RS of multiple beams and an UL RS of multiple beams, paragraph 0042, 0050, 0075, 0090, 0119).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by NOH’855 into that of Guo’546 modified by Tsai’724. The motivation would have been to notify a terminal whether a BPL established through DL BM is used for UL transmission (paragraph 0050).


Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Guo’546 in view of Tsai’724 as applied to claim 22 above, and further in view of Dinan (US20190174489A1, parent continuation Priority Date: May 08, 2017).
Regarding claim 34 (Original), Guo’546 as modified by Tsai’724 discloses the method of claim 22 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240).
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach:  2 determining that one or more beams of the set of beams are operating above a 3maximum transmission timing difference for the set of beams, wherein transmitting the TA 4command is based at least in part on the determining.
However Dinan’489 from the same field of endeavor (see, Fig. 16, UE advances its transmission timing based on TAC received from the eNB in a multicarrier OFDM system, paragraph 0095, 0149) discloses determining that one or more beams of the set of beams are operating above a 3maximum transmission timing difference for the set of beams (Note, eNB configure maximum NTA value (amount of timing advance) for a TAG to the UE, UE transmit a MAC or RRC message to eNB indicating timing advance exceeds the maximum allowed timing advance, par 0117, 0258, 0266, 0268) , wherein transmitting the TA 4command is based at least in part on the determining (see, eNB transmit TA command to change maximum timing advance value for uplink once eNB get UE’s RRC message that timing advance of UE exceeds the maximum allowed timing advance to solve the issue, par 0117, 0258, 0268).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Dinan’489 into that of Guo’546 modified by Tsai’724. The paragraph 0258).

Regarding claim 35 (Original), Guo’546 as modified by Tsai’724 discloses the method of claim 34 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240).
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: wherein the beam operating above the maximum transmission timing difference corresponds to the beam TAG, or corresponds to a second beam TAG 2

However Dinan’489 from the same field of endeavor (see, Fig. 16, UE advances its transmission timing based on TAC received from the eNB in a multicarrier OFDM system, paragraph 0095, 0149) discloses wherein the beam operating above the 2maximum transmission timing difference corresponds to the beam TAG, or corresponds to a 3second beam TAG (Dinan’489, Note, eNB configure maximum NTA value (amount of timing advance) for a TAG to the UE, UE transmit MAC or RRC message to eNB indicating timing advance exceeds the maximum allowed timing advance, par 0117, 0258, 0266, 0268).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by Dinan’489 into that of Guo’546 modified by Tsai’724. The motivation would have been to enhance uplink performance and/or reduce interference by defining UE behavior when maximum timing advance value is reached (paragraph 0258).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Guo’546 in view of Tsai’724 as applied to claim 22 above, and further in view of NOH et al (US 20180323855 A1, Foreign Priority Date: May 04, 2017).
Regarding claim 36 (Original), Guo’546 discloses the method of claim 22 (see, Fig. 1 and 27, updating uplink timing advance value of UE in multiple access wireless communication system including UEs and base station, paragraph 0045, 0048, 0240), identifying a beam TAG (see, UL beams with same timing advance using the same timing reference are grouped in a TAG, eNB maintain timing advance and send UE the configuration of TAG mapping, paragraph 0079, 0081, 0230).
The combination of Guo’546 and Tsai’724 discloses all the claim limitations but fails to explicitly teach: each beam of the set of beams are 2quasi co-located with each other beam of the set of beams.
However NOH’855 from the same field of endeavor (see, FIG. 1, multiple independent beam pair links (BPL) to downlink (DL) transmission and uplink (UL) transmission between base station and terminal, paragraph 0032-0033) discloses each beam of the set of beams are quasi co-located with each other beam of the set of beams (see, indicate QCL (quasi-co-located) between a DL RS of multiple beams and an UL RS of multiple beams, paragraph 0042, 0050, 0075, 0090, 0119).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method as taught by NOH’855 into that of Guo’546 modified by Tsai’724. The motivation would have been to notify a terminal whether a BPL established through DL BM is used for UL transmission (paragraph 0050).


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al (US20180235013A1, Priority Date: Mar 31, 2016) discloses: each beam has a unique identifier (ID) defined as a beam ID (par 0018), UE … indicates potential UL Rx beams or Rx beam directions by selecting a proper PRACH resource, based on DL Tx (Transmit)/Rx beam measurements (par 0024), a RAR (Random Access Response) message may carry multiple timing advance (TA) values. Each TA value may be signaled together with a corresponding UL Rx beam ID, from which the UE may derive a corresponding DL Tx (Downlink Transmit) beam ID and identify a corresponding DL Rx (Downlink Receive) timing (par 0027), RAR message 314 may carry multiple TA values (or TA value indices) for one or more APs, and each TA value or its indication may be signaled together with a corresponding UL Rx beam ID or DL Tx beam ID so that the UE can recognize the corresponding DL Rx timing or preamble transmission timing (0076). Fig. 4 shows the same group of serving beams of the AP1 have the same DL reference (par 0059). 


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473
/CANDAL ELPENORD/Primary Examiner, Art Unit 2473